Citation Nr: 1628783	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1981 to November 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional office (RO).  In his VA Form 9, the Veteran requested a hearing before the Board.  Such hearing was scheduled in January 2014 but was postponed due to inclement weather, and was rescheduled in March 2014.  He failed, without cause, to report for the rescheduled hearing, and his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  In April 2015, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current psychiatric disability (a depressive disorder) is related to (was incurred or aggravated in) his service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in July 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards. He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) have been determined to be unavailable.  An October 2010 Formal Finding by the RO indicates that all efforts to obtain the records were exhausted, and that further attempts would be futile.  Accordingly, VA has a heightened duty to assist the Veteran in substantiating his claim.  The Veteran's service personnel records were secured.  

The Veteran's VA treatment records have been secured.  Pursuant to the April 2015 Board remand he was advised to provide any private treatment records not already associated with the record, or provide signed releases to allow VA to obtain private records on his behalf.  He did not respond.  The Board notes that the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The April 2015 Board remand noted that the medical evidence of record was inadequate to adjudicate the Veteran's claim, and asked the RO to arrange for an examination of the Veteran to secure a medical opinion to ascertain the nature and etiology of his psychiatric disability.  The record reflects that he declined to be scheduled for an examination when initially notified at the proper address (see September 2015 and October 2015 VA correspondence), and did not respond to further VA phone attempts to arrange for scheduling of the examination.  Consequently, the Board finds that VA has discharged its duty to provide a medical examination (as such is not possible without cooperation).  Hence, the claim must be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b).



Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran now contends that his major depressive disorder began in service and has persisted since.  

The Veteran's personnel records show he received a February 1985 Article 15 for using marijuana between November 1984 and December 1984.  His personnel records are silent for any psychiatric problems.

The earliest available psychiatric treatment record is a March 2009 VA psychiatry note, which shows the Veteran reported feeling depressed, having problems sleeping over the past few months, problems with energy, decreased concentration, and insomnia.  Depressive disorder was diagnosed.

A March 2009 VA mental health social work assessment indicated the Veteran was feeling depressed.  He reported feelings of depression for the previous two years, and symptoms of a decreased appetite, poor sleep, and feeling tired. 

August 2009 VA mental health records show the Veteran was being seen for psychiatric complaints.  They do not discuss the etiology of the disability.

A September 2009 letter from a VA doctor notes the Veteran had received treatment since March 2009, and had a diagnosis of major depressive disorder.

Subsequent (November 2009 and January 2010) VA records continue to show treatment for depression with no discussion of etiology.

A May 2010 VA mental health note shows a depressive disorder was diagnosed.  The Veteran reported that he had used cocaine two weeks prior after a period of 11 months of sobriety because he was "feeling down."  

The Veteran's claim seeking service connection was filed in July 2010.  He indicated his major depression began in March 2008.

In a September 2010 statement, the Veteran related his depression began in 1983(during service), when his wife requested a divorce.  He reported that it resulted in his first incident of drug abuse, and consequent referral to CDAC for drug counseling, and a further episode of drug use which cost him his rank and self-esteem.  

November 2010 and January 2011 VA treatment records note the Veteran's problem with cocaine use. 

In his August 2013 VA Form 9 (substantive appeal), the Veteran related that (during service) his spouse asked for a divorce, which resulted in his depression, sleep disorder, and drug abuse.  

It is not in dispute that the Veteran has a current diagnosis of depressive disorder.  He contends the depressive disorder began in service when his spouse asked for a divorce.  He also contends his documented drug abuse in service was related to his depression.  His service personnel records document drug use in service, but they provide no indication that drug use was due to depression. 
Because the Veteran's STRs have been lost, VA has gone to exhaustive lengths to assist the Veteran in substantiating his claim.  Because the initial records of treatment the Veteran received in the record are dated in March 2009 (some 24 years after his discharge from service) and note his early reports of only a two year history of depression (See March 2009 social work assessment) he was asked to identify providers of psychiatric treatment in the interim.  He did not respond.  In light of the heightened duty to assist in this case, VA sought to arrange for an examination to secure an adequate medical opinion regarding the likely etiology of the Veteran's depressive disorder.  As noted he did not co-operate with such attempts.  , Under 38 C.F.R. § 3.655(b), when there is a failure to report for a VA examination under the circumstances here existing, the matter is to be adjudicated based on the evidence of record.  

As is noted above, the duty to assist is not a one-way street.  The evidence of record does not support the Veteran's claim for service connection for a psychiatric disability.  

What is before the Board is a record that shows the Veteran now has a depressive disorder and a history of drug abuse; shows that he used drugs in service (but does not show psychiatric treatment or a diagnosis of a compensable psychiatric disability therein); shows an approximately 24 years postservice interval with no notation of psychiatric complaints or treatment; shows that when the Veteran was first seen for psychiatric complaints (as shown by the record) he reported only a two year history of depression; and shows that in statements since (offered in connection with his claim) he alleges his depression began in service (when his wife filed for divorce) and that he began abusing drugs to self-treat the depression.  He has provided no corroborating evidence for these allegations, and has declined to co-operate with VA's attempts to develop the medical record in support of his claim.  

Assessing the Veteran's claim based on the current record as required (see 38 C.F.R. § 3.655(b)) the Board finds first that the Veteran's reports that his depression began in service are self-serving and not credible.  Consequently, while the record shows a current diagnosis of a psychiatric disability, there is no credible evidence of a related disease or injury in service, and no competent evidence that the Veteran's depressive disorder might be related to his service.  Accordingly, the requirements for substantiating a claim of service connection are not met.  The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter  must be denied. 


ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


